 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL TENORE,                                     No. 2:17-cv-1802 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    E. HOROWITZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 8, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Neither party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   /////
                                                          1
 1   Having reviewed the file, except as discussed below, the court finds the findings and
 2   recommendations to be supported by the record and by the proper analysis.
 3          The magistrate judge finds that both plaintiff’s administrative Appeal No. MCSP HC
 4   15047179 and Appeal No. MCSP HC 15047222 “sought the rescheduling of plaintiff’s surgery”
 5   and that “[p]laintiff sought an emergency rescheduling of plaintiff’s surgery, but also sought
 6   information concerning treatment of his other health issues, such as his hernia, suggesting
 7   plaintiff was seeking additional information in order to make an informed decision whether to
 8   consent to such a radical surgery.” ECF No. 56 at 17-18. The magistrate judge also finds neither
 9   appeal “specifically challenged a delay in surgery.” Id. at 18. After review of the two
10   administrative appeals, the court declines to adopt these findings as it does not agree with the
11   magistrate judge’s interpretation. The magistrate judge notes he “considered whether the court
12   should liberally construe such appeals as at least challenging the delay from August 8, 2015 until
13   October 22, 2015, when plaintiff finally received the surgery,” ECF No. 56, and concluded the
14   court should not. However, after review, this court finds the liberal construction discussed by the
15   magistrate judge appropriate and, indeed, fully supported by the assertions in the two
16   administrative appeals.
17          In Appeal No. MCSP HC 15047179, plaintiff wrote that on August 8, 2015, at a clinic he
18                  was notified by the nurse that I was going out for procedure. I asked
                    if this would be a pre-surgery counseltation [sic] or right into
19                  surgery? She said the doctor would talk to me (not answering my
                    question). I asked, besides just resectioning the 2 cm of cancer were
20                  they also going to repair the underlying cause, hiatal hernia, lower
                    esophageal sphincter and remove the Barrett’s? When I said I needed
21                  these questions addressed, the nurse immediately asked if I was
                    refusing the surgery. I said, No, I am absolutely not refusing the
22                  surgery. That simply I need this surgery to save my life but want
                    these questions answered to know what is happening.
23
                    On August 11, 2015 I was seen by Dr. Jackson who asked why I had
24                  “refused” this surgery on Monday. When I explained what took
                    place, and that I was not even aware of the transport on Monday, he
25                  did not seem to have any answers for me.
26   ECF No. 38-4 at 28, 30.
27          In Appeal No. MCSP HC 15047222, plaintiff claimed that on Monday, August 10, 2015,
28   his cancer surgery “was erroneously cancelled” because staff said he had refused the surgery.
                                                       2
 1   ECF No. 38-4 at 35. He cross-referenced Appeal No. MCSP HC 15047179 for additional details.
 2   Id. He then claimed he had been sent to the wrong hospital on August 20, 2015 and was again
 3   returned to Mule Creek without undergoing the surgery. Id. at 37. Plaintiff asserted the surgery
 4   was “urgent” and requested it be rescheduled.
 5           The court finds both administrative appeals challenge the delays in scheduling plaintiff’s
 6   surgery. The court further finds the questions raised by plaintiff, described in Appeal No. MCSP
 7   HC 15047222, were raised by plaintiff to understand the full scope of the procedures and
 8   treatment he would be receiving and not to decide whether to consent to the cancer surgery.
 9   However, the court adopts the magistrate judge’s findings that plaintiff did not pursue either of
10   these administrative appeals beyond the first level of review. See ECF No. 56 at 14-15. For this
11   reason, these two administrative appeals did not exhaust plaintiff’s claims concerning the delay in
12   surgery.
13           Accordingly, IT IS HEREBY ORDERED that:
14           1. Except as modified by this order, the findings and recommendations filed July 8, 2019,
15   are adopted in full;
16           2. Defendants’ motion for summary judgment (ECF No. 38) is granted in part and denied
17   in part, as follows:
18                   a. Defendants’ motion is denied as to plaintiff’s claims that Dr. Smith and Dr.
19   Horowitz failed to timely diagnose plaintiff’s cancer and improperly delayed plaintiff’s surgery,
20   and
21                   b. Defendants’ motion is granted as to Dr. Soltanian-Zadeh based on plaintiff’s
22   failure to exhaust administrative remedies, and this claim is dismissed without prejudice;
23           3. Plaintiff’s cross-motion for summary judgment on the merits (ECF No. 46) is
24   dismissed without prejudice; and
25           4. This action is referred back to the assigned magistrate judge for all further pretrial
26   proceedings.
27   DATED: September 6, 2019.
28
                                                              UNITED STATES DISTRICT JUDGE
                                                        3
